PER CURIAM.
The state seeks review of an order of suppression rendered before the abolition of the “automatic standing” rule in Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980) and United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980). As in Coster v. State, 392 So.2d 16 (Fla.3d DCA 1980), and Priori v. State, 386 So.2d 618 (Fla.1st DCA 1980), we deem it appropriate to vacate the order under review and remand the cause for hearing and determination of whether the appellees had a legitimate expectation of privacy in the area from which the evidence in question was secured. The trial court shall thereafter enter an order on the motion to suppress consistent with its finding on that issue.
Vacated, remanded with directions.